ao nN DS

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

FEB 18 2020

CLERK, U.S. DISTRICT PQURT
EASTERN DISTRICT! FORNIA
Sy

DEPUTY CLERK

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, ) Case Ne: 1:20-MJ_00025-1-SKO
)
Plaintiff, ) ORDER
) APPOINTING COUNSEL
VS. )
)
GARY LEE BRIGGS, )
)
Defendant. )
)

 

The above named Defendant has, under oath, sworn or affirmed as to his financial
inability to employ counsel or has otherwise satisfied this Court that he is financially unable to
obtain counsel and wishes counsel be appointed to represent him. Therefore, in the interests of
justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C. § 3006A,

IT IS HEREBY ORDERED that John A. Meyer be appointed to represent the above
defendant in this case effective nunc pro tunc to February 14, 2020, substituting for the Federal
Defenders.

This appointment shall remain in effect until further order of this court.

DATED: 2/18/2020

He K bisa

HON. SHEILA K. OBERTO
United States Magistrate Judge

 

 
